Citation Nr: 0639761	
Decision Date: 12/22/06    Archive Date: 01/05/07

DOCKET NO.  03-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected shell fragment wound, right eye.

2.  Entitlement to service connection for loss of vision, 
left eye.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1942 to January 
1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in December 
2002 and May 2003 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

In April 2006, the veteran and his wife testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on an April 2006 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

In July 2006, the Board requested an independent expert 
medical opinion from a specialist in ophthalmology (A.F.T., 
M.D.) regarding the veteran's claim for a left eye disorder.  
The Board received the requested medical opinion in September 
2006 and a copy was sent to the veteran in October 2006.  

The issue of entitlement to an initial compensable evaluation 
for service-connected shell fragment wound, right eye is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  There is satisfactory evidence that the veteran 
contracted an infection during his World War II combat 
service that ultimately caused his current vision loss in the 
left eye.  The evidence is consistent with the circumstances, 
conditions, or hardships of the veteran's service and there 
is no clear and convincing evidence to the contrary. 


CONCLUSION OF LAW

Loss of vision, left eye was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in August 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service-connected 
compensation benefits.  The RO also asked the veteran to 
provide certain information regarding any additional 
treatment or evidence not previously identified and to 
complete the enclosed VA Form 21-4142 if there were private 
medical records that would support his claim so that the RO 
could request the records on his behalf.  The RO additionally 
advised the veteran that he could obtain the records himself 
and send them to VA.  Furthermore, the RO noted that the 
veteran could send the information describing additional 
evidence or the evidence itself to the RO within 30 days.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to his claims.  
38 C.F.R. § 3.159 (b)(1) (2006).  Moreover, the RO explained 
to the veteran that VA may be able to pay him from the date 
his claim was received if the information or evidence was 
received within one year from the date of the letter and VA 
decided that he was entitled to benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).    

The Board notes that the August 2002 VCAA notice letter did 
not address the element of degree of disability with respect 
to the veteran's claim.  Id.  Nevertheless, such notice 
defect constitutes harmless error in this case because the 
veteran's service connection claim for loss of vision in the 
left eye is being granted for reasons explained below and any 
defect with respect to the degree of disability portion of 
the notice will be remedied by the RO in effectuating the 
award.  

The Board further observes that the RO provided the veteran 
with a copy of the December 2002 and May 2003 rating 
decisions, the July 2003 Statement of the Case (SOC), and the 
November 2005 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with VA eye examinations in September 2002 and 
November 2005.  The RO also obtained the veteran's VA 
treatment records from December 2000 to June 2005 and 
scheduled the veteran for the Travel Board hearing held in 
April 2006.  The RO further attempted to obtain the veteran's 
VA treatment records from 1949 to 1960, as identified by the 
veteran; however, the VA medical center (VAMC) responded that 
there were no records located for the period requested.  
Moreover, the Board obtained an independent medical expert 
opinion from an ophthalmologist regarding the cause of the 
veteran's left eye disorder in September 2006.      

It is additionally noted that the veteran's representative 
requested at the April 2006 hearing that the Board consider 
the veteran's VA treatment records from June 2005 to the 
present in the adjudication of his claim and the veteran 
signed and submitted a waiver of initial RO consideration of 
the additional treatment records at that time; however, 
consideration of such records is not necessary in this case 
as the veteran is being granted service connection for vision 
loss in the left eye and his increased rating claim is being 
remanded as will be explained below.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2006). 

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  


III.	Analysis  

The veteran essentially contends that the loss of vision in 
his left eye is due to a virus or other disease he contracted 
during military service.  The veteran specifically asserts 
that he ingested dirt infected with toxoplasmosis as he 
frequently slept on the ground and was often pinned down by 
enemy fire in the middle of a pig pen during his World War II 
service.  He further maintains that the in-service infection 
ultimately resulted in his current left eye vision loss.    

The Board observes that there are no references to the 
ingestion of dirt, toxoplasmosis, or vision loss in the left 
eye documented in service.  Nevertheless, the veteran's 
service records clearly show that he was assigned to a 
defense battalion as a gun crewman during enemy bombing raids 
in the Ellice Islands in April 1943, July 1943, and November 
1943 and was later wounded in action in June 1945.  
Therefore, the Board concludes that the veteran's account of 
ingesting dirt during service while sleeping or lying on the 
ground is sufficient proof that it occurred as such account 
is consistent with the circumstances, conditions, or 
hardships of his documented World War II combat service.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2006); Collette v. Brown, 82 F.3d 389 (1996).

There is also medical evidence showing that the veteran 
currently suffers from vision loss in his left eye.  While 
the September 2002 VA eye examination report notes that the 
veteran demonstrated a corrected visual activity in the left 
eye of 20/20, an earlier VA treatment record dated in June 
2002 reveals that the veteran was barely able to perceive 
counting fingers (CF) at 1 foot with corrected distance 
visual acuity and was diagnosed with congenital rubella 
syndrome (CRS) from toxoplasmosis at that time.  The June 
2003 VA treatment record also shows that the veteran 
demonstrated distance visual acuity with correction of 
counting fingers at 1 foot "eccentrically" and was 
additionally found to have a cataract and chorioretinal scar 
in his left eye.  Most recently, the November 2005 VA 
examiner found that the veteran was legally blind in the left 
eye secondary to a macular scar of the left eye which was 
secondary to probable histoplasmosis.  The November 2005 VA 
examiner additionally diagnosed the veteran with a cataract 
in the left eye.  

The Board further notes that the record contains competent 
medical opinion evidence showing a likely nexus relationship 
between the veteran's current left eye vision loss and an 
infection that he contracted during his World War II combat 
service.  The September 2006 specialist in ophthalmology 
(A.T., M.D.) thoroughly reviewed the veteran's medical 
history as documented in the claims folder and concluded that 
the most likely diagnosis for the veteran's left eye disorder 
was chorioretinal scarring of the macula secondary to 
toxoplasmosis infection.  She also noted that the Ellice 
Islands and Okinawa were countries most likely harboring 
toxoplasma gondii and that it was certainly possible that the 
veteran ingested toxoplasma gondii during his military 
service.  She further explained that the veteran could have 
developed late onset ocular symptoms, resulting in central 
chorioretinal scarring and ultimately loss of central vision.    

Moreover, the Board recognizes that the November 2005 VA 
examiner alternatively concluded that the veteran's macular 
scarring of the left eye as a result of probable 
histoplasmosis was "most likely not secondary to an 
infection occurring while on active duty;" however, it is 
unclear how she arrived at her conclusion as she provided no 
explanation for her opinion but noted that the infection 
could have flared up while the veteran was on active duty.  
It also appears that the November 2005 VA examiner did not 
properly consider the veteran's combat experiences during 
World War II.  Consequently, the Board affords the opinion 
offered by Dr. A.T. greater probative value because she 
provided a comprehensive explanation for her conclusions 
based on review of the claims folder and medical treatises 
and appropriately considered the circumstances of the 
veteran's combat service in rendering her opinion.  

In consideration of the foregoing, the Board finds that the 
favorable presumption reflected in the enhanced standard of 
38 U.S.C.A. § 1154(b) has not been clearly and convincingly 
rebutted.  In the absence of affirmative evidence adequately 
rebutting the favorable evidence, the Board further concludes 
that the veteran probably has vision loss in his left eye 
attributable to the contraction of toxoplasmosis during his 
World War II service in the Ellice Islands and Okinawa and, 
consequently, service connection for loss of vision in the 
left eye is warranted.


ORDER

Entitlement to service connection for loss of vision, left 
eye, is granted.  


REMAND

In light of the Board's decision to grant service connection 
for the veteran's loss of vision in the left eye, it is 
necessary to remand the issue of entitlement to an initial 
compensable rating for the veteran's service-connected shell 
fragment wound, right eye to the RO as the rating criteria 
considers findings relative to both eyes and the RO has not 
had the opportunity to assign an initial rating for the 
veteran's now service-connected left eye disability.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (prohibiting 
the adjudication of claims that are inextricably intertwined 
based upon the recognition that claims related to each other 
in the prescribed degree should not be subject to piecemeal 
decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate medical examination to 
determine the nature and extent of any 
current manifestations of the veteran's 
service-connected shell fragment wound, 
right eye and service-connected loss of 
vision, left eye.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review in 
connection with the examination.  The 
examiner should also state, if possible, 
the extent to which any visual loss 
demonstrated on examination is related to 
the veteran's respective service-connected 
left and right eye disabilities.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

2.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


